            Case 3:19-cv-04238-MMC Document 218 Filed 09/02/20 Page 1 of 3




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN    EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700
 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC  LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9 Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC
11
12
13                               UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION
16
     PROOFPOINT, INC.; CLOUDMARK LLC             CASE NO. 3:19-cv-04238-MMC
17
18                                               PLAINTIFFS’ RESPONSE TO THE
                  Plaintiffs,                    COURT’S DIRECTIONS AND
19                                               ORDER GRANTING IN PART AND
20                                               DENYING IN PART PLAINTIFFS’
           vs.                                   ADMINISTRATIVE MOTION TO
21                                               FILE UNDER SEAL (DKT. 212)
22 VADE SECURE, INCORPORATED; VADE
     SECURE SASU; OLIVIER MARIO
23 LEMARIÉ
24
                  Defendants.
25
26
27
28
             Case 3:19-cv-04238-MMC Document 218 Filed 09/02/20 Page 2 of 3




 1          The Court has reviewed Proofpoint, Inc. and Cloudmark LLC’s Administrative Motion to

 2 File Under Seal portions of Plaintiffs’ Motion for Leave to Amend the Complaint (“Plaintiffs’
 3 Motion”), as well as Exhibits 1–2 to the Declaration of Jodie W. Cheng in support thereof. The
 4 Court finds that good causes exists to seal the documents or portions thereof submitted in
 5 connection with Plaintiffs’ Motion. The Court also finds that the redactions are narrowly tailored.
 6 The Court’s rulings (Dkt. 212) on the sealing requests are set forth in the tables below:
 7
                            Location of Confidential Material                       Court’s Order
 8
           Plaintiffs’ Motion for Leave to Amend the Complaint
 9
           Possibly Highly Confidential – Attorneys’ Eyes Only and Highly              DENIED
10         Confidential – Source Code information redacted at pp. 1, 5, 8.
           Exhibit 1 to the Declaration of Jodie W. Cheng In Support of
11
           Plaintiffs’ Motion for Leave to Amend the Complaint (Proposed First
12         Amended Complaint)                                                       GRANTED IN
                                                                                   PART, DENIED
13         Possibly Highly Confidential – Attorneys’ Eyes Only and Highly
                                                                                      IN PART
14         Confidential – Source Code information ¶¶ 114, 116, 117.
           Exhibit 2 to the Declaration of Jodie W. Cheng In Support of
15         Plaintiffs’ Motion for Leave to Amend the Complaint (Redline
           Comparison of the Proposed First Amended Complaint and                   GRANTED IN
16         the Complaint)                                                          PART, DENIED
17                                                                                    IN PART
           Possibly Highly Confidential – Attorneys’ Eyes Only and Highly
18         Confidential – Source Code information redacted ¶¶ 114, 116, 117.

19
20 DATED: Setpember 2, 2020                    Respectfully Submitted,

21
22                                               By /s/ Jodie W. Cheng

23
24
25
26
27
28
                                                     -1-                       Case No. 3:19-cv-04238-MMC
                                     PLAINTIFFS’ RESPONSE IN RE DKT. 212
     Case 3:19-cv-04238-MMC Document 218 Filed 09/02/20 Page 3 of 3




 1                                   QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
 2                                   Sean S. Pak (SBN 219032)
                                     seanpak@quinnemanuel.com
 3                                   Iman Lordgooei (SBN 251320)
                                     imanlordgooei@quinnemanuel.com
 4                                   50 California Street, 22nd Floor
                                     San Francisco, CA 94111
 5                                   Telephone: (415) 875-6600
                                     Facsimile: (415) 875-6700
 6
                                     JWC LEGAL
 7                                   Jodie W. Cheng (SBN 292330)
                                     jwcheng@jwc-legal.com
 8                                   One Market Street
                                     Spear Tower, 36th Floor
 9                                   San Francisco, CA 94105
                                     Telephone: (415) 293-8308
10
                                     Attorneys for Plaintiffs Proofpoint, Inc. and
11                                   Cloudmark LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      -2-                       Case No. 3:19-cv-04238-MMC
                       PLAINTIFFS’ RESPONSE IN RE DKT. 212
